                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                    Case No. 4:16-cv-00120-HSG (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER RE: JOINT DISCOVERY
                                   9             v.                                         LETTER BRIEF
                                  10     EGNYTE, INC.,                                      Re: Dkt. No. 132
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 17, 2018, Plaintiff Synchronoss Technologies, Inc. (“Plaintiff” or
                                  14   “Synchronoss”) and Defendant Egnyte, Inc. (“Defendant” or “Egnyte”) filed a discovery letter
                                  15   with the Court. (Dkt. No. 132 (“Discovery Letter”).) In the discovery letter, Plaintiff requested the
                                  16   Court require Defendant to make Mr. Kris Lahiri (Egnyte Data Protection Officer), Ms. Jennifer
                                  17   Dimas (Egnyte Chief Marketing Officer), and Mr. Ronen Vengosh (Egnyte VP of Platform and
                                  18   Ecosystem) available for deposition prior to the January 11, 2019 fact discovery deadline. (Id. at 3,
                                  19   5.) For the reasons below, the Court ORDERS Defendant to make Mr. Lahiri, Ms. Dimas, and Mr.
                                  20   Vengosh available for depositions prior to January 11, 2019.
                                  21                                          I.    BACKGROUND
                                  22          On September 18, 2018, Plaintiff noticed the Rule 30(b)(6) deposition of Defendant, as
                                  23   well as personal depositions of Mr. Steve Sutter (Egnyte Chief Financial Officer) and Mr. Amrit
                                  24   Jassal (Egnyte Chief Technology Officer), the only two individuals identified by Defendant in its
                                  25   Initial Disclosures as Egnyte personnel having relevant information. (Discovery Letter at 4.) In
                                  26   response to Plaintiff’s Rule 30(b)(6) deposition notice, Defendant identified three Egnyte
                                  27   personnel as designees to testify on their behalf: Mr. Sutter, Mr. Jassal and Mr. Rajesh Ram
                                  28   (Egnyte Chief Customer Officer). (Id.) Furthermore, in response to Plaintiff’s Interrogatory No. 4
                                   1   seeking the identity of the person most knowledgeable about Egnyte’s revenue information,

                                   2   Defendant identified only Mr. Sutter. (Id.) Likewise, in response to Plaintiff’s Interrogatory No. 5

                                   3   seeking the identity of the person most knowledgeable about Defendant’s position of non-

                                   4   infringement, Defendant identified only Mr. Jassal. (Id.) Moreover, despite Plaintiff’s additional

                                   5   interrogatories seeking the identification of persons most knowledgeable about various other

                                   6   topics, Defendant did not identify any other Egnyte employee aside from Mr. Sutter, Mr. Jassal

                                   7   and Mr. Ram.

                                   8          To date, Defendant has only provided one of its three designated Rule 30(b)(6) witnesses,

                                   9   Mr. Ram, for a deposition, which took place on November 16, 2018. (Discovery Letter at 4.)

                                  10   During Mr. Ram’s deposition, Mr. Ram, for the first time, identified Mr. Lahiri, Ms. Dimas, and

                                  11   Mr. Vengosh as Egnyte personnel having particular knowledge and information relevant to this

                                  12   current case.1 (Id. at 4-5.) On November 20, 2018, the day before the close of fact discovery,
Northern District of California
 United States District Court




                                  13   Plaintiff noticed the depositions of these three Egnyte personnel. (Discovery Letter at 5.)

                                  14          On November 21, 2018, the parties agreed to extend the deadline to complete fact

                                  15   discovery from November 21, 2018 to January 11, 2019. (Dkt. No. 129.)

                                  16                                       II.   LEGAL STANDARD
                                  17          Federal Rule of Civil Procedure 26(a)(1)(A) requires a party to disclose “each individual

                                  18   likely to have discoverable information – along with the subjects of that information – that the

                                  19   disclosing party may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A). Federal

                                  20   Rule of Civil Procedure 30(b)(6) provides that the persons designated to testify on behalf on

                                  21   behalf of a corporation or another organization “must testify about information known or

                                  22   reasonably available to the organization.” Fed. R. Civ. P. 30(b)(6).

                                  23

                                  24

                                  25   1
                                         Specifically, at the November 16, 2018 Ram deposition, “Synchronoss learned that Ms. Dimas
                                  26   and Mr. Vengosh are involved in strategic long term goals for the company, which are not written
                                       down and instead are discussed with a discrete group of individuals.” (Discovery Letter at 4.)
                                  27   Additionally, Mr. Ram testified that specific partnership strategies or plans were outside the scope
                                       of his knowledge, but that Mr. Vengosh “would know about these plans.” (Id.) Mr. Ram further
                                  28   testified that the Egnyte management team meets weekly to discuss company affairs, and that
                                       meeting is regularly attended by Mr. Lahiri, Ms. Dimas and Mr. Vengosh. (Id. at 4-5.)
                                                                                         2
                                   1                                           III.     DISCUSSION

                                   2           As an initial matter, the parties dispute whether the stipulated request to extend the fact

                                   3   discovery deadline excluded the three depositions at issue, and point to a November 21, 2018 e-

                                   4   mail chain. (Discovery Letter at 5, 6.) The Court will not resolve what the parties allegedly meant

                                   5   in their e-mails; instead, the Court finds that the stipulated request does not include any language

                                   6   stating that these three depositions are excluded.

                                   7           Given that the stipulation does not exclude the three depositions at issue, the Court

                                   8   ORDERS Defendant to produce Mr. Lahiri, Ms. Dimas, and Mr. Vengosh for deposition before

                                   9   the January 11, 2019 cut-off date. Importantly, Plaintiff contends that there is “relevant

                                  10   information of which they are the only witnesses in possession.” (Discovery Letter at 5.) While

                                  11   Defendant responds that it is “confident that the deposition of Mr. Sutter and Mr. Jassal will

                                  12   provide all of the information reasonably sought by [Plaintiff] in its topics set forth in its 30(b)(6)
Northern District of California
 United States District Court




                                  13   deposition notice,” Defendant provides no information in support of this conclusory statement. (id.

                                  14   at 7.) Further, Plaintiff is not required to rely on Defendant’s assurances in determining what

                                  15   evidence is necessary to prosecute their case.

                                  16           Defendant also argues that Plaintiff delayed in seeking to depose these three individuals; it

                                  17   appears, however, that the three individuals were not disclosed to Plaintiff until Mr. Ram’s

                                  18   November 16, 2018 deposition. Plaintiff then noticed the depositions of the three individuals two

                                  19   business days later. (Discovery Letter at 7.) To the extent Defendant suggests that Plaintiff should

                                  20   have known about these three individuals because they are “prominently listed on Egnyte’s

                                  21   webpage,” the Court rejects this argument. (Id.) Simply because individuals are listed on a website

                                  22   does not put Plaintiff on notice that they can testify to relevant information, particularly when

                                  23   Defendant apparently failed to disclose these individuals in their initial disclosures or discovery

                                  24   responses. (See id. at 4.)

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                            3
                                                                           IV.    CONCLUSION
                                   1
                                              For the reasons stated above, the Court ORDERS Defendant to produce Mr. Lahiri, Ms.
                                   2
                                       Dimas, and Mr. Vengosh for deposition before the January 11, 2019 fact discovery deadline.
                                   3
                                              IT IS SO ORDERED.
                                   4
                                       Dated: December 20, 2018
                                   5                                                      __________________________________
                                                                                          KANDIS A. WESTMORE
                                   6
                                                                                          United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
